         Case: 3:21-cv-00198-DAS Doc #: 15 Filed: 09/16/21 1 of 1 PageID #: 39




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

LEE CONLEY, JR.                                                                             PLAINTIFF

v.                                                                                 No. 3:21CV198-DAS

LAFAYETTE COUNTY SHERIFF
KENNETH WORTHAM, ET AL.                                                                   DEFENDANT


                                 ORDER DENYING PLAINTIFF’S
                                  MOTION [4] FOR DISCOVERY

        The plaintiff has filed a motion [4] to conduct discovery in the present case proceeding under

42 U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is currently

incarcerated at the Lafayette County Detention Center in Oxford, Mississippi. Discovery in pro se

prisoner conditions of confinement cases is limited to that set forth in the court’s scheduling order,

which has not yet issued. As such, he is not entitled to conduct discovery at this time, and the motion

[4] is DENIED.

        SO ORDERED, this, the 16th day of September, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
